Citation Nr: 0817726	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  04-08 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for osteoarthritis of the right ankle.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The claims were 
previously remanded by the Board in July 2007 for additional 
development.

The veteran failed, without apparent cause, to appear for a 
scheduled hearing before a member of the Board of Veteran's 
Appeals in August 2005.  Therefore, his request for a hearing 
is considered as having been withdrawn.  38 C.F.R. § 20.704 
(2007).

As the veteran has perfected an appeal as to the initial 
evaluations assigned for these service-connected disorders, 
the Board has characterized these issues in accordance with 
the decision in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  As Fenderson requires that the 
claims not be construed as claims for increased rating, the 
requirements of Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008) are not applicable to the present claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Residuals of a right ankle fracture are currently 
manifest by moderate limited motion.

3.  The evidence of record demonstrates the veteran's 
hepatitis C was incurred during active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for osteoarthritis of the right ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 
5003, 5010, and 5271 (2007).

2.  The veteran's presently diagnosed hepatitis C was 
incurred during his active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304(d) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in January 2003, May 2003, and July 2007.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claims, identified the veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
requested that the veteran send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in July 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations-Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007)


500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007)

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007)

527
1
Ankle, limited motion of:
Ratin
g

Marked:
20

Moderate
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007)

 
38 C.F.R. § 4.71, Plate II (2007)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
intent of the schedule is to recognize painful motion with 
joint or particular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59 (2007).

Osteoarthritis of the Right Ankle

Service treatment records show that in October 1966, the 
veteran complained of a swollen right ankle.  An X-ray 
revealed a chip fracture of the talus.  A follow-up noted 
from November 1966 shows mild swelling and tenderness.  In 
February 1969, the veteran received a blunt trauma to his 
right ankle.  The August 1969 separation examination revealed 
normal lower extremities and feet, and an X-ray from 
September 1969 yielded negative results.

On VA examination in February 2003, the veteran reported that 
in the past, he had been working as a heavy equipment 
operator in a steel mill.  X-ray films showed mild 
degenerative changes at the right ankle joint.  The examiner 
observed that the right ankle looked entirely normal and 
demonstrated plantar flexion to 30 degrees and dorsiflexion 
to 15 degrees.  No laxity was noted.  The diagnosis was post-
traumatic osteoarthritis of the right ankle.

During a September 2004 VA medical examination, the veteran 
complained of chronic right ankle pain.  He reported no 
flare-ups.  He said that he could walk about a block without 
the help of a cane, and he did not war an ankle brace.  He 
stated that he did not take medication for his ankle.  The 
examiner noted that plantar flexion was to 25 degrees.  
Dorsiflexion was to 15 degrees.  There was crepitus on the 
ranges of motion.  It was noted that the joint was stable 
with no instability of the ankle.  The diagnosis was post-
traumatic osteoarthritis of the right ankle, confirmed with 
X-rays.  

On VA examination in November 2007, the veteran complained of 
moderate constant pain in his right ankle.  He presented at 
the examination with a moderately slow antalgic gait.  He 
reported working as a crane operator, and he had difficulty 
in prolonged standing, walking for more than a half hour, and 
walking up and down stairs.  Dorsiflexion was to 20 degrees 
with moderate pain from 10 degrees to 20 degrees.  Plantar 
flexion was to 20 degrees with moderate pain from 10 degrees 
to 20 degrees.  The range of motion findings were not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.  The veteran denied any flare-ups.  The examiner 
observed moderate tenderness but no swelling.  There was no 
evidence of ankylosis or malunion.  The examiner opined that 
the veteran was status post residuals of surgery of right 
ankle with right ankle sprain moderately active.  Regarding 
activities of daily living, the examiner noted the veteran's 
statement that he could not engage in prolong standing or 
walking for more than 30 minutes, and that using stairs 
caused pain.  In an addendum, the examiner noted that there 
was no evidence of weakness,  fatiguability or 
incoordination.

Based on the evidence of record, the Board finds that a 
rating in excess of 10 percent for osteoarthritis of the 
right ankle is not warranted at any time throughout the 
period of appeal.  In this matter, the Board finds the 
November 2007 VA examination report persuasive.  The examiner 
thoroughly reviewed the claims file, interviewed the veteran, 
performed all necessary tests, and provided adequate reasons 
and bases for his opinion.  His repeated description of the 
veteran's symptoms as "moderate" convinces the Board that 
the veteran's symptoms are best described as moderate.  Under 
Diagnostic Code 5271, moderate limited motion of the ankle 
warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2007).  As the range of motion findings 
from the November 2007 VA examination reveal a more 
restricted range of motion than any of the other VA 
examination reports during the time of the appeal, the Board 
finds that the right ankle symptomatology can be described as 
no more than moderate throughout the entire period of appeal.  
There is no evidence of a marked limitation of motion, as 
would be required for a rating in excess of 10 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007).  Therefore, 
an increased rating for a left ankle disorder manifested by a 
limited range of motion is not warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  While the veteran's service-connected 
right ankle disability demonstrates a moderate physical 
impairment, there is no probative evidence of a marked 
interference with employment.  This matter is adequately 
rated under the available schedular criteria.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
The preponderance of the evidence is against the claim.

Hepatitis C

Service treatment records are negative for any signs, 
symptoms, or treatment for hepatitis C.  The August 1969 
separation physical report indicates that the only 
identifying body mark, scar, or tattoo the veteran had was 
from an appendectomy.  The veteran reported in his 
August 1969 Report of Medical History (RMH) that he had never 
had syphilis or gonorrhea.  Service treatment records confirm 
this fact. 

The veteran's service personnel records indicate that his 
primary military occupational specialty (MOS) was 76A10, 
Supply Clerk.  It is noted that in August 1967, he was 
assigned the MOS of 95B10, Military Police.  In November 1967 
upon his arrival in Vietnam, the veteran was assigned the MOS 
of 13F10, Cannoneer, and shortly afterwards his principal 
duty was that of a Gunner.  The service records show that the 
veteran participated in Vietnam Counteroffensive Phase III, 
the Tet Counteroffensive, Vietnam Counteroffensive Phase IV, 
and Vietnam Counteroffensive Phase V.

Private medical correspondence from S.E., M.D., dated 
September 1995, states that the veteran's social history was 
significant for alcohol abuse in the past.  It was noted that 
the veteran had no recent alcohol abuse.  His liver span was 
about 12 centimeters.  A private lab report from October 1995 
shows that the veteran tested positive to at least two 
hepatitis C virus (HCV) antigen bands which were encoded by 
different parts of the HCV genome.  Private medical 
correspondence dated in November 1995 states that the 
veteran's hepatitis C RIBA antibody test came back positive.  
Additional November 1995 correspondence shows that the 
veteran's PCR quantification was quite high, and Dr. S.E. 
confirmed a diagnosis of hepatitis C.  A July 1996 letter 
from Dr. S.E. indicates that the veteran had chronic active 
hepatitis C and cirrhosis.  He underwent therapy with 
interferon.

An addendum to a February 2003 VA ankle examination states 
that the veteran had no history of blood transfusions or 
parenteral drug misuse.  It was noted that the veteran's only 
obvious risk factor for the acquiring of HCV was that of 
getting a tattoo while in the military.

On VA examination in May 2003, the veteran stated that he got 
a tattoo during active duty.  He denied intravenous drug 
abuse and said he never had received a blood transfusion.  He 
reported being in battle and dealing with body bags and 
blood.  He also said he shared razor blades while in the 
field.  The examiner observed that there was no history of 
extensive use of prostitutes.  It was noted that his liver 
had a span of 17 centimeters, and in February 2003 he had an 
HCV viral load of 651,000.  

During a VA examination for post-traumatic stress disorder 
(PTSD) in February 2003, the veteran reported being involved 
in a firefight in December 1967.  He also said that he was 
involved in a firefight in January 1968 as part of the Tet 
Offensive.  He said that he stacked a lot of dead bodies 
during at least four different firefights.

The veteran stated in February 2004 that he served as an 
assistant gunner and a gunner with D Battery, 71st Artillery 
and saw action in the Iron Triangle.  He also said he was 
transferred into G Battery, 55th Artillery in Chu Lai.  He 
reported being subjected to combat, helping wounded soldiers, 
and handling dead bodies.

In March 2004, the veteran stated that he was not available 
for a separation physical and pointed out that his personnel 
records show he had time lost from October 13, 1969 to 
February 11, 1970.  In his VA form 9 submitted in 
February 2004, the veteran stated that he was never asked 
about his tattoo during his separation exam.

In August 2004, the RO established service connection for 
PTSD.  In the decision, the RO conceded that the veteran was 
exposed to combat and had a combat stressor.

On VA examination in November 2007, the examiner noted that 
the veteran's hepatitis C serology was confirmed by lab 
studies on January 10, 2003.  It was observed that the 
veteran had a history of multiple sexual partners.  The 
veteran denied a history of intravenous drug use.  He had no 
history of blood transfusions.  He reported getting a tattoo 
in 1968.  He also reported that he was exposed to 
contaminated blood from transporting wounded soldiers.  He 
had no history of occupational exposure to blood products.  
He admitted that he consumed two to three beers per day for 
fifteen years, but he quit drinking entirely in 1992.  The 
diagnosis given was hepatitis C with minimally abnormal liver 
function tests, mildly active.  The examiner opined that it 
was at least as likely as not that the veteran's hepatitis C 
was related to exposure to contaminated blood products from 
handling wounded soldiers during transport while in Vietnam 
or due to the possible contaminated needle use for a tattoo 
in 1968 or from multiple sexual partners.  A December 2007 
addendum indicates that the examiner reviewed the claims 
file, and his nexus opinion remained unchanged.

As a preliminary matter, the Board finds that the veteran 
engaged in combat while serving in Vietnam.  His service 
personnel records show that while his primary MOS was supply 
clerk, he served as a Gunner in Vietnam.  The service records 
also show that the veteran participated in four campaigns.  
Additionally, the Board notes that the RO conceded exposure 
to combat in the rating decision establishing service 
connection for PTSD.  Thus, VA shall accept as sufficient 
proof of service-connection of hepatitis C satisfactory lay 
or other evidence of service incurrence or aggravation, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2007).

The veteran has provided such evidence.  In his interviews 
with VA examiners and in personal statements, the veteran has 
provided consistent details regarding his experiences in 
combat in Vietnam.  In particular, he has consistently 
described his exposure to assisting wounded soldiers and 
handling dead bodies.  The November 2007 VA examiner stated 
that it was at least as likely as not that the veteran's 
hepatitis C was related to his contaminated blood products 
from handling wounded soldiers during transport while in 
Vietnam or due to the possible contaminated needle use for a 
tattoo in 1968 or from multiple sexual partners.  As the 
veteran has provided lay testimony consistent with the 
conditions of combat in Vietnam, medical evidence indicating 
a link between his hepatitis C and his active service, and 
the absence of other risk factors outside of his experiences 
in Vietnam, the Board accepts his testimony as sufficient 
proof of service incurrence.  Id.

As the November 2007 VA examiner and November 1995 private 
doctor provided a diagnosis of hepatitis C confirmed by 
testing and the combat veteran has provided satisfactory lay 
evidence of service incurrence, the Board finds that with 
resolving all doubt in the veteran's favor, service 
connection for hepatitis C is warranted.



ORDER

Entitlement to an initial rating in excess of 10 percent for 
osteoarthritis of the right ankle is denied.

Entitlement to service connection for hepatitis C is granted.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


